DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/9/2021 has been entered.
Response to Amendment
The amendments filed on 8/9/2021 does not the application in condition for allowance. 
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Objections
Claims 18, 21, and 24 are objected to because of the following informalities:  
In claims 18, 21, and 24, it appears the limitation of “wherein the first encapsulant contains thermoplastic resin” should include “a” between “contains” and “thermoplastic” or language similar.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 16-24, the limitation of “the side of the rear surface side of the end solar cell” lacks antecedent basis. It appears the limitation corresponds to claims 1 ln 15, claim 11 ln 15, and claim 12 ln 16, respectively to the limitation of “a side of the back surface of the end solar cell” It appear the limitation in claim 16-24 should be changed to “the side of the back surface of the end solar cell” or language similar.
Regarding Claims 18, 21, and 24 in the last two lines of each claim, the limitation of “the resin” in “the resin of the first encapsulant” and “the resin of the transparent resin film” lacks antecedent basis.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Bitnar (US Pub No. 2016/0172510), Kim (US Pub No. 2016/0093752), Kong (US Pub No. 2013/0125974), Hashimoto (US Pub No. 2015/0083187), Tsuruoka (US Pub No. 2012/0305048), and Kim 2 (US Pub No. 2017/0104114) are the closest prior art.
Bitnar et al. teaches a solar cell module [Fig. 1, 0065], a direction in which a string of a solar cell extends being a second direction, and a direction intersecting the second direction being a first direction [Fig. 1], the solar cell module comprising:
the solar cell including a light receiving surface and a back surface that face in opposite directions [Fig. 2-4, 0085], and finger electrodes as collecting electrodes [152, Fig. 2, 0075], each extending in the first direction and being arranged on the light receiving surface in the second direction [Fig. 2-4, 0085]
a first type wiring member [223, Fig. 14, 0115], the first type wiring member being a bridge wiring member or a terminal wiring member [Fig. 14, see annotated figure above]
Bitnar et al. teaches a first protection member [211, Fig. 1, 0067] provided on a side of the light receiving surface of the solar cell [Fig. 1];
a second protection member [212, Fig. 1, 0067] provided on a side of the back surface of the solar cell [Fig. 1]; an encapsulant [214, Fig. 1, 0067] containing a thermoplastic resin or a thermosetting resin provided between the first protection member and the second protection member to encapsulate the solar cell and the first type wiring member [0067]; and
a wire film [structure of Fig. 14 and 214 of Fig. 1] including a transparent resin film [214, Fig. 1, 0067] attached to the light receiving surface of the solar cell and a second type wiring member that is a wire extending in the second direction [222, Fig. 14, 0071], wherein:
the second type wiring member [222, Fig. 2,  0072] extends in the second direction and connected to the finger electrodes [152, Fig. 2, 0075] such that the second type wiring member and the finger electrodes are sandwiched between the transparent resin film [214, Fig. 1, 0067] and the light receiving surface and also connected to the first type wiring member [223, Fig. 14, 0115]
the finger electrodes [152, Fig. 2, 0075] are provided on the light receiving surface [Fig. 2, 0017].
Kim et al.  teaches a solder material used to connect contacts made of materials such as Pb, Sn, SnIn, SnBi, SnPb, SnPbAg, SnCuAg or SnCu [0089].
Kong et al.  teaches a TCO layer on a first surface of a solar cell used as an anti-reflection layer and electrical conduction layer for collecting current [0027].
Hashimoto et al. teaches the formation of fingers and busbars by screen printing with a conductive paste, where the conductive paste comprises fillers in a binder resin [0018].
Tsuruoka et al. teaches a finger electrode  include a glass paste containing silver; a silver paste, a gold paste, a carbon paste, a nickel paste, and an aluminum paste for solar cells [0042].
Kim 2 et al. teaches a solar cell module [Fig. 4 is back surface of solar cells in figure 3, 0097-0098], a direction in which a string of a plurality of solar cells including an end solar cell extends being a second direction, and a direction intersecting the second direction being a first direction [See annotated figure below], the solar cell module comprising:
the end solar cell including a light receiving surface and a back surface that face in opposite directions [In fig. 3, the top surface is light receiving surface], and a plurality of collecting electrodes each extending in the first direction and being arranged on the light receiving surface in the second direction, the end solar cell being positioned at one end of the string [141 and 142 are the collecting electrode, which extend in the first direction, and are stacked in the second direction]
a first type wiring member [300, Fig. 4, 0082] that extends in the first direction at a position more spaced apart from the end solar cell in the second direction than an interval between two adjacent collecting electrodes of the plurality of collecting electrodes in the second direction [Fig. 4], the first type wiring member being positioned on an outside of and away from the string as a bridge wiring member or a terminal wiring member [300, Fig. 4, 0082] a first protection member [10, Fig. 2, 0078] provided on a side of the light receiving surface of the end solar cell [Fig. 2]; a second protection member [40, Fig. 2, 0078] provided on a side of the  back surface of the end solar cell [Fig. 2]; an encapsulant [20 and 30, Fig. 2, 0078]
	The prior art cited above teaches limitations of claims 1, 11, and 12 but does not disclose the limitations of “the end solar cell including a light receiving surface and a back surface that face in opposite directions, and a plurality of collecting electrodes each extending in the first direction and being arranged on the light receiving surface in the second direction, the end solar cell being positioned at one end of the string; a first type wiring member that extends in the first direction at a position more spaced apart from the end solar cell in the second direction than an interval between two adjacent collecting electrodes of the plurality of collecting electrodes in the second direction, the first type wiring member being positioned on an outside of and away from the string as a bridge wiring member or a terminal wiring member;” and “a first type solder is provided on a surface of the first type wiring member and a second type solder is provided on a surface of the second type wiring member, a melting point of the first type solder being higher than a melting point of the second type solder,  wettability of the first type solder provided on the surface of the first type wiring member with the second type solder is higher than wettability of the at least one collecting electrode formed by the conductive paste with the second type solder, a first width, in the first direction, of the second type solder in a first portion where the second type wiring member is connected to the first type wiring member is larger than a second width, in the first direction, of the second type solder in a second portion where the second type wiring member is connected to the at least one collecting electrode” in claim 1, “ the end solar cell including a light receiving surface and a back surface that face in opposite directions, and finger electrodes as collecting electrodes, each extending in the first direction and being arranged on the light receiving surface in the second direction, the end solar cell being positioned at one end of the string; a first type wiring member that extends in the first direction at a position more spaced apart from the end solar cell in the second direction than an interval between two adjacent finger electrodes of the finger electrodes in the second direction, the first type wiring member being positioned on an outside of and away from the string as a bridge wiring member or a terminal wiring member;” and “a melting point of the first type solder is higher than a melting point of the second type solder, wettability of the first type solder provided on the surface of the first type wiring member with the second type solder is higher than wettability of the at least one finger electrode formed by the conductive paste with the second type solder, the wettability of the at least one finger electrode formed by the conductive paste with the second type solder is higher than wettability of the transparent electrode with the second type solder, a first width, in the first direction, of the second type solder in a first portion where the second type wiring member is connected to the first type wiring member is larger than a second width, in the first direction, of the second type solder in a second portion where the second type wiring member is connected to the at least one finger electrode, the second width is larger than a third width, in the first direction, of the second type solder in a third portion where the second type wiring member is in contact with the transparent electrode forming the light receiving surface,” in claim 11, “the end solar cell including a light receiving surface and a back surface that face in opposite directions, and collecting electrodes each extending in the first direction and being arranged on the light receiving surface in the second direction, the end solar cell being positioned at one end of the string; a first type wiring member that extends in the first direction at a position more spaced apart from the end solar cell in the second direction than an interval between two adjacent collecting electrodes of the collecting electrodes in the second direction, the first type wiring member being positioned on an outside of and away from the string as a bridge wiring member or a terminal wiring member;” and “ a first type solder is provided on a surface of the first type wiring member and a second type solder is provided on a surface of the second type wiring member, a melting point of the first type solder is higher than a melting point of the second type solder, a first width, in the first direction, of the second type solder in a first portion where the second type wiring member is connected to the first type wiring member is larger than a second width, in the first direction, of the second type solder in a second portion where the second type wiring member is connected to the at least one collecting electrode, the second width is larger than a third width, in the first direction, of the second type solder in a third portion where the second type wiring member is in contact with the transparent electrode forming the light receiving surface,” in claim 12.
These references, nor any other references or combination of references in the prior art suggest or render obvious the limitations of “the end solar cell including a light receiving surface and a back surface that face in opposite directions, and a plurality of collecting electrodes each extending in the first direction and being arranged on the light receiving surface in the second direction, the end solar cell being positioned at one end of the string; a first type wiring member that extends in the first direction at a position more spaced apart from the end solar cell in the second direction than an interval between two adjacent collecting electrodes of the plurality of collecting electrodes in the second direction, the first type wiring member being positioned on an outside of and away from the string as a bridge wiring member or a terminal wiring member;” and “a first type solder is provided on a surface of the first type wiring member and a second type solder is provided on a surface of the second type wiring member, a melting point of the first type solder being higher than a melting point of the second type solder,  wettability of the first type solder provided on the surface of the first type wiring member with the second type solder is higher than wettability of the at least one collecting electrode formed by the conductive paste with the second type solder, a first width, in the first direction, of the second type solder in a first portion where the second type wiring member is connected to the first type wiring member is larger than a second width, in the first direction, of the second type solder in a second portion where the second type wiring member is connected to the at least one collecting electrode” in claim 1, “ the end solar cell including a light receiving surface and a back surface that face in opposite directions, and finger electrodes as collecting electrodes, each extending in the first direction and being arranged on the light receiving surface in the second direction, the end solar cell being positioned at one end of the string; a first type wiring member that extends in the first direction at a position more spaced apart from the end solar cell in the second direction than an interval between two adjacent finger electrodes of the finger electrodes in the second direction, the first type wiring member being positioned on an outside of and away from the string as a bridge wiring member or a terminal wiring member;” and “a melting point of the first type solder is higher than a melting point of the second type solder, wettability of the first type solder provided on the surface of the first type wiring member with the second type solder is higher than wettability of the at least one finger electrode formed by the conductive paste with the second type solder, the wettability of the at least one finger electrode formed by the conductive paste with the second type solder is higher than wettability of the transparent electrode with the second type solder, a first width, in the first direction, of the second type solder in a first portion where the second type wiring member is connected to the first type wiring member is larger than a second width, in the first direction, of the second type solder in a second portion where the second type wiring member is connected to the at least one finger electrode, the second width is larger than a third width, in the first direction, of the second type solder in a third portion where the second type wiring member is in contact with the transparent electrode forming the light receiving surface,” in claim 11, “the end solar cell including a light receiving surface and a back surface that face in opposite directions, and collecting electrodes each extending in the first direction and being arranged on the light receiving surface in the second direction, the end solar cell being positioned at one end of the string; a first type wiring member that extends in the first direction at a position more spaced apart from the end solar cell in the second direction than an interval between two adjacent collecting electrodes of the collecting electrodes in the second direction, the first type wiring member being positioned on an outside of and away from the string as a bridge wiring member or a terminal wiring member;” and “ a first type solder is provided on a surface of the first type wiring member and a second type solder is provided on a surface of the second type wiring member, a melting point of the first type solder is higher than a melting point of the second type solder, a first width, in the first direction, of the second type solder in a first portion where the second type wiring member is connected to the first type wiring member is larger than a second width, in the first direction, of the second type solder in a second portion where the second type wiring member is connected to the at least one collecting electrode, the second width is larger than a third width, in the first direction, of the second type solder in a third portion where the second type wiring member is in contact with the transparent electrode forming the light receiving surface,” in claim 12.
Therefore; claims 1-3, 5 and 9-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726